Citation Nr: 0031869	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971. This matter comes on appeal from a January 
1999 decision by the VA Regional Office in Seattle, 
Washington.


FINDING OF FACT

Service-connected disabilities, rated in combination as 50 
percent disabling, are not of such severity as to preclude 
all forms of gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability (TDIU) are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA psychiatric examination was provided in June 2000.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

The veteran essentially contends that he is unable to pursue 
and retain gainful employment. He has reported having a high 
school degree and having taken sone junior college courses. 
He has work experience in sales and maintenance and as a 
waiter. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. Total disability may or may 
not be permanent. Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule. 38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.

Pursuant to 38 C.F.R. § 4.16(a), a veteran who is unable to 
secure or follow a substantially gainful occupation because 
of service-connected disabilities and who has either one 
service-connected disability rated at least 60 percent or 
multiple service-connected disabilities yielding a combined 
rating of 70 percent (with at least one of those disabilities 
rated 40 percent or more) is eligible for a TDIU rating. In 
addition, veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a) should be given 
extraschedular consideration. 38 C.F.R. § 4.16(b).

In the present case, the veteran's service-connected 
disabilities are post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling, and acromioclavicular 
joint separation of the right shoulder, evaluated as 
noncompensable. The veteran does not allege and the evidence 
does not show that the service-connected right shoulder 
condition adversely affects his ability to work. 

With respect to service-connected PTSD, the veteran was most 
recently examined by a VA psychiatrist in June 2000. At that 
time, the examiner specifically noted that he had reviewed 
the claims folder and interviewed the veteran for over an 
hour. 
The veteran reported that he had recently obtained employment 
as a groundskeeper at the apartment where he resided, which 
paid him $8 an hour as well as
depreciated his apartment rent.  He reported that since 1998, 
he had resumed drinking on a nightly basis.  He said on a 
light day he will drink six to nine beers, and on a heavy day 
upwards of a fifth of whiskey.

The veteran related that he had intrusive thoughts and 
recollections.  There appeared to be moderate anxiety. There 
was evidence of mild to at most moderate social isolation. 
There was a sense of repression and  a lack of appropriate 
long-term plans in the veteran's life. The symptoms indicated 
that the veteran continued to experience moderate to at most 
moderately severe psychological distress, and problems with 
alcohol dependence.  The level of this distress had impacted 
the veteran's social relationships, and would be expected to 
have a mild impact upon
his employability. The diagnoses included post traumatic 
stress disorder, chronic, moderate severity, and alcohol 
dependent; no remission since 1998. The Global Assessment of 
Functioning was: current level = 55, highest level in last 
six months = 55-60.  The examiner commented that the 
veteran's difficulties with alcohol dependency continued at a 
moderate to moderate-severe level of severity, and that the 
psychological distress of these disorders would be expected 
to have a mild to moderate impact upon the veteran's 
employability. In reaching its decision, the Board also has 
taken into account outpatient treatment records concerning 
the veteran's PTSD and the report of a November 1998 
examination which confirms the chronic nature of this 
condition. 

In order for the veteran to receive TDIU, there must be 
evidence that his service-connected disabilities are 
compensable at the rating levels established under section 
4.16(a). Further, there must be evidence that his service-
connected disabilities render him unable to secure a 
substantially gainful occupation. See Norris (Robert) v. 
West, 12 Vet. App. 413, 418 (1999). The Board notes that his 
service-connected disabilities, PTSD, 50 percent disabling, 
and a right shoulder condition, noncompensable, do not have 
schedular ratings that allow him to pass through the TDIU 
threshold established by section 4.16(a). Further, the Board 
finds that the evidence does not trigger any section 4.16(b) 
RO referral for extraschedular consideration because there is 
no evidence in the record showing that the veteran is not 
able to obtain substantial employment. As of June 2000, he 
was employed as a groundskeeper at the rate of $8 per hour 
and reduced rent. This position constitutes gainful 
employment. Further, the VA psychiatrist who conducted the 
June 2000 examination concluded that service-connected PTSD, 
albeit chronic and symptomatic, was productive of only mild 
to moderate impairment of the veteran's employability. 
Accordingly, the criteria for TDIU are not met. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16. 


ORDER

Entitlement to a total rating based on individual 
unemployability is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


